                      Case 1:18-cv-11386-VSB-KHP Document 266 Filed 05/19/21 Page 1 of 7

                                                            LAW OFFICES
                                         GREENBLUM & BERNSTEIN, P.L.C.
NEIL F. GREENBLUM                         P ATEN T, COPYR IG HT AND TR AD E MARK MATT ERS           HARRY J. GWINNELL◊
BRUCE H. BERNSTEIN                                                                                  JEFFREY H. HANDELSMAN *
JAMES L. ROWLAND
                                                    1950 ROLAND CLARKE PLACE                        KENNETH H. SALEN ◊
ARNOLD TURK ∆                                         RESTON, VA 2 0 1 9 1 -1 41 1                  SOK K. HONG ◊
MICHAEL J. FINK                                                                                     TAI KONDO 
STEPHEN M. ROYLANCE ◊                                   TEL: (7 0 3 ) 7 16 -1 19 1                  JEFFREY R. BOUSQUET ◊
ROBERT W. MUELLER                                                                                   GARY M. JACOBS ◊
                                                        FAX: (7 0 3 ) 7 1 6 -11 80
WILLIAM E. LYDDANE                                                                                  JAMES A. GROMADA
WILLIAM S. BOSHNICK *                             EMAIL: gbpatent@gbpatent.com                      SHAWN A. HAMIDINIA, Ph.D.
PAUL A. BRAIER, Ph.D.                                                                               ALI M. IMAM *
P. BRANKO PEJIC *                                       www.gbpatent.com                            CHAD E. GORKA
DANIEL B. MOON
                                                                                                    CHUONG T. NGUYEN *
BRUCE H. STONER, JR. ◊
                                                                                                    JAMES A. DONEGAN 
ENOCH PEAVEY
SEAN C. MYERS-PAYNE, Ph.D.
                                                          May 19, 2021                              CHRISTIAN MANNINO *
                                                                                                    DANIELLE C. PFIFFERLING
JONATHAN R. MILLER *
STEVEN B. POLLICOFF *                                                                                   _________
BARRY I. HOLLANDER ◊
GARY V. HARKCOM *◊                                                                                  * ADMITTED TO A BAR
JAMES P. BONNAMY                                                                                      OTHER THAN VA
                                                                                                      REGISTERED PATENT AGENT
JILL M. BROWNING
                                                                                                    ◊ OF COUNSEL
WALTER SCHLAPKOHL, Ph.D.
                                                                                                    ∆ SENIOR COUNSEL
NAOKO OHASHI *



            VIA ECF
            Hon. Katharine H. Parker
            United States Magistrate Judge, Southern District of New York
            Daniel Patrick Moynihan Courthouse
            500 Pearl Street, Room 750
            New York, New York 10007

                        Re:   Spectrum Dynamics Medical Limited v. GE; Case No.: 18-cv-11386 (VSB)

            Dear Magistrate Judge Parker:

            The parties write jointly pursuant to Your Honor’s direction during the January 8, 2021 status
            conference and Scheduling Order [D.I. 147] to provide an agenda in advance of the May 26,
            2021 hearing.

            Spectrum Issue 1. Slow-walking discovery
            Defendants, again, have yet to produce a single document since the last hearing, and it appears
            that they will again produce documents on the eve of the hearing to delay Spectrum from raising
            deficiencies with Your Honor. Defendants’ ambiguous and conflicting statements about the
            number of documents that they will produce gives us concern that Defendants have withheld a
            substantial number of responsive documents or has delayed production until the last moment.

            Defendants’ last document production was on April 27 and contained 5,107 documents, and to
            date, Defendants have produced 82,804 documents while stating that they “anticipate that the
            remaining production will be less than 10,000 documents” during the last hearing. ([D.I. 256], p.
            20.) This is concerning because Defendants previously indicated that they had collected and were
            reviewing hundreds of thousands of documents months ago while collecting from a ultimate total
            of 31 custodians. ([D.I. 182], pp. 22-23.)

            This leaves Spectrum to believe: (i) Defendants have severely underestimated the number of
            documents (10,000) yet to be produced; (ii) Defendants have taken an overly narrow review for
            responsiveness and relevance; (iii) Defendants have not fully searched all relevant file paths or
            folders; and/or (iv) Defendants are using Technology Assisted Review or “predictive coding”
            that is resulting in an inaccurately low responsiveness and relevance rate. Notably, Spectrum
      Case 1:18-cv-11386-VSB-KHP Document 266 Filed 05/19/21 Page 2 of 7


Hon. Katharine H. Parker                 May 19, 2021                                   Page -2-
does not know whether Defendants are using predictive coding (and certainly has not agreed to
its use) as the parties did not meet and confer on Your Honor’s ESI order and recommendations.

Defendants’ Response
As Defendants have explained in prior agendas, they are not slow-walking discovery or timing
their productions to prevent Spectrum from raising issues with the Court. It is simply more
efficient for Defendants to make a smaller number of large productions than it is for them to
make frequent small productions. While Spectrum complains that Defendants have not made a
production since the last conference, that was only 3 weeks ago. This is not an inordinately long
period of time between productions. Nor has Spectrum inquired with Defendants over the last 3
weeks about when Defendants plan to make their next production. Defendants are hoping to
make their next production on May 21, 2021 followed by another production on May 28, 2021,
such that Defendants’ productions will be substantially complete by Your Honor’s deadline.

Spectrum further argues that Defendants may not have properly collected or reviewed
documents. Spectrum’s arguments are speculation based on nothing more than the volume of
documents that Defendants have produced. As Your Honor has already explained: “I don’t really
hold much stake in the number of documents because parties may have different numbers of
documents, you know. I mean it’s just certain custodians generate more documents than others
and so the number of documents really is not necessarily meaningful.” (Dkt. 221 at 25:22–26:3.)
In any event, 80,000 – 90,000 documents is not, on its face, a small volume of documents.

Defendants also stand by their procedures for collecting and reviewing documents. As
Defendants previously indicated, they collected hundreds of thousands of documents, copying
the entire hard drives of multiple custodians. They then individually reviewed potentially
relevant documents for responsiveness, privilege, and confidentiality before producing only
responsive, non-privileged documents bearing an appropriate confidentiality designation.

Spectrum Issue 2. GE’s refusal to permit withdrawal of Spectrum’s Interrogatory No. 3
In light of Your Honor’s April 28 Discovery Order [D.I. 255], on April 29, Spectrum, in good
faith, timely withdrew Interrogatory No. 3. But on April 30, Defendants rejected Spectrum’s
request to withdraw and instead served a response, albeit deficient. Spectrum again offered to
withdraw Interrogatory No. 3, but Defendants steadfastly refused. Spectrum, thus, requests the
Court to rule that Defendants have waived objections to Interrogatory No. 3 under Local Rule
33.3, and permit Spectrum to compel a full and complete response on the merits.

Defendants’ Response
Spectrum’s attempt to “withdraw” an interrogatory the evening before a response to that
interrogatory was due, and after Defendants had fully undertaken the burden of responding, is
improper. Spectrum served Interrogatory No. 3 on March 31, 2021 such that Defendants’
response was due on April 30, 2021. At 6:31 p.m. on April 29, 2021, Spectrum sent Defendants
an email purportedly withdrawing the interrogatory because of Your Honor’s April 28 Order
(Dkt. 255), which does not even relate to Spectrum’s Interrogatory No. 3. At that point,
Defendants had already finalized their response and objections to the interrogatory, and had
obtained the necessary verification. As courts have recognized, “nothing in the[] rules allows a
propounding party to unilaterally ‘withdraw’ interrogatories after they are served,” and
      Case 1:18-cv-11386-VSB-KHP Document 266 Filed 05/19/21 Page 3 of 7


Hon. Katharine H. Parker                 May 19, 2021                                   Page -3-
permitting parties to withdraw interrogatories would invite abuse of the discovery process.
Walker v. Lakewood Condo. Owners Ass’n, 186 F.R.D. 584, 588 (C.D. Cal. 1999). Spectrum has
not identified any contrary authority or any deficiencies in Defendants’ response and has not
explained why the Court should rule that Defendants’ objections are waived.

Spectrum Issue 3. GE’s potential violation of Fed. R. Civ. P. 37(e)
After many requests, Defendants finally (on May 13) provided a final list of all searched
custodians. The next day Spectrum advised Defendants that two GE employees that Defendants
had identified in their Initial Disclosures as having knowledge of various issues were not among
the custodians searched. Specifically: (1) Defendant Arie Eshco who (i) was on the GE
diligence team and met with Spectrum, (ii) is a named inventor of misappropriated GE patent(s),
and (iii) pitched the Starguide to third-parties in 2013; and (2) Avi Bar-Shalev who is a named
inventor of several misappropriated GE patent(s). Defendants responded that “[b]oth Mr. Eshco
and Mr. Bar-Shalev left GE prior to the present litigation” and that “GE destroyed or deleted
these documents, including email.” Defendants, however, have refused to state when these
individuals left GE or when GE implemented the litigation hold. This raises questions because
Defendants have provided interrogatory responses from Defendant Eshco, and have further
produced documents indicating that Mr. Bar-Shalev was at GE after suit was filed. Defendants,
moreover, identified these individuals as knowledgeable of relevant subject matter in the Initial
Disclosures and First Supplemental Disclosures, and will presumably seek to introduce
testimony from them at trial. Then yesterday afternoon, after the meet and confer, Defendants
served Second Supplemental Disclosures deleting Mr. Bar-Shalev without notice or explanation.
(Ex. 1, p. 13; this is a redline comparing changes between Defendants’ First Supplemental and
Second Supplemental Disclosures.)

Given their apparent relevance to the litigation, Spectrum requests that Your Honor order
Defendants to disclose when each individual left GE, the date Defendants implemented their
“litigation hold” and when the respective documents of these individuals were destroyed.

Defendants’ Response
This issue is not ripe. Spectrum has not served any discovery requests seeking any of the
information described above. In fact, prior to sending Defendants a copy of this agenda,
Spectrum did not even ask informally for Defendants to disclose “the date Defendants
implemented their ‘litigation hold’ and when the respective documents of these individuals were
destroyed.” Nor did the parties meet and confer about this.

As for when Mr. Eshco and Mr. Bar-Shalev left GE, Spectrum first raised this issue via email
two days ago, demanding that Defendants “immediately” provide the departure dates for Mr.
Eshco and Mr. Bar-Shalev. Defendants did not refuse to provide this information; they only
refused to provide it “immediately.” Defendants are in the process of pinning down the exact
dates that Mr. Eshco and Mr. Bar-Shalev left GE. They will follow up with Spectrum.

Spectrum Issue 4. GE’s refusal to confirm destruction of Spectrum Information
Spectrum Interrogatory Nos. 1 and 2 seek, inter alia, the steps, safeguards, precautions and
protocols put into place at GE to ensure that (i) only Persons who had previously agreed to be
bound by the terms of the 2009 Agreement received Spectrum Information and (ii) Persons who
      Case 1:18-cv-11386-VSB-KHP Document 266 Filed 05/19/21 Page 4 of 7


Hon. Katharine H. Parker                 May 19, 2021                                    Page -4-
received Spectrum Information in accordance with the 2009 Agreement did not use such
Spectrum Information in developing the GE Imitation Device. GE responded that as part of the
“Project Spotlight Confidentiality Agreement” (e.g., GE_SDM_00413181-182) that Defendants
cite in response to Interrogatory Nos. 1 and 2, among other things, persons who receive
Spectrum Information agreed to: (i) turn over to GE or destroy Spectrum Information; and (ii)
dispose of Spectrum Information in a manner that will prevent unauthorized review or
interception (e.g., shredding) per GE’s document retention policy (GE_SDM_00048354-371).
Notably, Defendants state unequivocally that the documents of both Mr. Eshco and Mr. Bar-
Shalev were “destroyed or deleted,” but refuse to provide the same regarding protected Spectrum
Information in response to Interrogatory Nos. 1 and 2 (including for Defendant Eshco). If
Defendants did not destroy Spectrum Information, then they should be required to state so, and
Spectrum requests Your Honor to compel Defendants to confirm that each of the individual
Defendants destroyed the protected Spectrum Information and the date on which such
Information was destroyed.

Defendants’ Response
Whether individual Defendants destroyed Spectrum Information pursuant to GE’s document
retention policy is not within the scope of any discovery request and is not relevant to any issue
in this case. Defendants fully responded to Spectrum’s Interrogatories Nos. 1 and 2, which do not
ask about the extent to which individuals complied with GE’s document retention policy. Nor
did Defendants’ responses mention GE’s document retention policy. Compliance with this policy
is beyond the scope of Spectrum’s interrogatories, and Spectrum is not entitled to ask follow-up
questions to its interrogatories, demand responses to those questions, and then—when
Defendants refuse—get an order requiring Defendants to respond. Furthermore, whether GE
employees destroyed documents pursuant to a document retention policy is not relevant to any
issue in the case. The 2009 NDA requires a party to destroy documents “within thirty (30) days
of a written request of the Disclosing Party.” (Dkt. 36-1, ¶ 4.) Spectrum points to no “written
request” that would trigger this provision. In any event, that provision in the 2009 NDA has
nothing to do with any party’s document destruction policy.

                            Defendants’ Additional Proposed Topics
Additional Spectrum Custodians
While Defendants have collected documents from roughly 30 custodians, Spectrum has thus far
collected from only 4, despite having brought this lawsuit asserting claims relevant to almost
every aspect of Spectrum’s products and business. Based on their review of Spectrum’s
documents, Defendants identified three individuals from which Spectrum had not produced
documents and who are likely to possess relevant, responsive, non-duplicative documents: Josh
Gurewitz (Spectrum’s former Vice President of Sales and Marketing USA), Sajed Haj-Yahya
(Spectrum’s Head of Mechanics), and Miri Tal (Spectrum’s former Vice President of Operations
in Israel). Defendants laid out in a detailed writing to Spectrum why each individual is likely to
possess relevant, responsive documents. Defendants asked that Spectrum collect documents from
these individuals; review them for relevance, responsiveness, privilege, and confidentiality; and
produce, with proper confidentiality designations, those documents that are relevant, responsive,
and non-privileged. Defendants are not, as Spectrum suggests, making this request to delay or
serving additional document requests to delay. Both parties have recently identified additional
custodians and served document requests.
      Case 1:18-cv-11386-VSB-KHP Document 266 Filed 05/19/21 Page 5 of 7


Hon. Katharine H. Parker                  May 19, 2021                                     Page -5-

The parties met and conferred about the three new Spectrum custodians on May 17, 2021, and
Spectrum indicated it is still investigating these individuals and their documents. In particular,
Spectrum stated it was still in the process of determining when Mr. Gurewitz left Spectrum.
Spectrum did not take a definitive position about whether it will produce documents from these
individuals. The parties may be able to resolve this issue without Court intervention but, if they
are unable to do so, Defendants would like to discuss this during the next conference.

Spectrum response
Defendants’ belated request, after the Court has already set the substantial completion of
document discovery, in combination with 28 new document requests and presumably more based
upon this request, is yet another ploy to delay and multiply the litigation disproportionally, which
will no doubt delay document discovery and depositions. Critically, Defendants did not identify
these individuals in their Initial Disclosures or First Supplemental Disclosures. There is no
coincidence that Defendants served Second Supplemental Disclosures adding these three
Spectrum individuals (while deleting Defendants’ witness as noted above) the day before this
Agenda Letter was due and after Spectrum raised these discrepancies. (Ex. 1, pp. 11, 13-14.)

Equally significant, Defendants have not explained why discovery of these three individuals
would not be duplicative of the documents already (and that will be) produced from Spectrum’s
custodians. These individuals were not substantively involved in the due diligence and are not
inventors of the misappropriated trade secrets, unlike the custodians already searched by
Spectrum, who notably, are the very same Spectrum witnesses identified by Defendants until the
belated Second Supplemental Disclosures served one day ago. Moreover, two of the individuals
left Spectrum years ago. The belated timing of Defendants’ request in combination with
opportunistically serving the Second Supplemental Disclosures at the last moment shows that
this is simply a fishing expedition.

Spectrum Refuses to State Whether it Is Intentionally Withholding Responsive Documents
Based on its Objections to Defendants’ Requests for Production
If Spectrum is withholding responsive documents based on its objections to Defendants’ requests
for production, it must tell Defendants. Fed. R. Civ. P. 34(b)(2)(C) (“An objection must state
whether any responsive materials are being withheld on the basis of that objection.”). Spectrum
refuses to do so. In response to nearly every one of Defendants’ document requests, Spectrum
objects and then states the following boilerplate language: “Subject to and without waiving the
General and Specific Objections, Spectrum will endeavor in good faith to reach agreement with
Defendants on the scope of this Request and will . . . produce relevant responsive non-privileged
documents, to the extent that they exist and are in Spectrum’s possession, control or custody.”

During a March 31, 2021 meet and confer, Defendants asked Spectrum to confirm that it was
proceeding to collect, review, and produce all responsive documents and was not withholding
any documents until after the parties “reach agreement . . . on the scope of [each]
Request.” Spectrum refused. Defendants have asked Spectrum to identify all categories of
responsive documents, across all of Defendants’ document requests, that it is withholding based
on its objections. Despite multiple requests via phone and in writing, Spectrum has not provided
this information. While Spectrum suggests that Defendants have similarly failed to disclose such
      Case 1:18-cv-11386-VSB-KHP Document 266 Filed 05/19/21 Page 6 of 7


Hon. Katharine H. Parker                 May 19, 2021                                   Page -6-
information, this is not true, as Defendants have made clear during prior meet and confers and
emails that they are not withholding responsive, non-privileged documents except where their
responses to particular document requests expressly state otherwise, as required by Rule 34.

Without this information, Defendants are left to guess at whether they have received or will
receive all of the documents they requested or whether, instead, there are deficiencies in
Spectrum’s productions. For instance, Spectrum has produced few to no documents in the
following categories: (1) documents regarding the Veriton and Veriton-CT devices; (2)
documents regarding the valuation of Spectrum’s alleged trade secrets; (3) documents regarding
Spectrum’s dispute with Molecular Dynamics; (4) organizational charts; and (5) document
retention and destruction policies. Defendants do not know if Spectrum is intentionally
withholding documents in these categories, if Spectrum has overlooked responsive documents,
or if responsive documents simply do not exist. This is the very confusion that the 2015
amendments to Rule 34 were meant to eliminate so that parties could have “an informed
discussion of the objection[s].” See Fed. R. Civ. P. 34, committee notes (2015) (“This
amendment should end the confusion that frequently arises when a producing party states several
objections and still produces information, leaving the requesting party uncertain whether any
relevant and responsive information has been withheld on the basis of the objections.”).

Spectrum response
Defendants raised this same issue in the April 21 Agenda Letter and Spectrum reiterates that
Defendants’ request – without reference to a specific document request – is yet another attempt
to manufacture disputes and needlessly multiply the proceedings beyond all reasonable
proportionality and should be summarily denied.

Defendants’ so-called issue is manufactured and premature because, inter alia, the parties have
not had a meaningful meet and confer, and Defendants have not identified any specific document
requests at-issue, such that Spectrum does not understand the basis or scope of Defendants’
request. As far as we can tell, the only limited set of Defendants’ document requests that may be
at-issue are Nos. 169-174, which seek documents related to foreign sales of/transactions of the
VERITON®. Spectrum, however, has already produced documents responsive to these
categories of documents, e.g., SDML_01282005, SDML_01281606. While Defendants now
identify 5 more categories of documents improperly for the first time here, Defendants critically
fail to identify any document requests or Spectrum objections presumably because Spectrum has
already produced documents responsive to these categories and will continue to do so.
Defendants’ nebulous request is unsubstantiated and, in all events, simply not ripe.

Further undermining Defendants’ so-called issue is that Defendants have responded similarly to
Spectrum’s document requests as follows: “Defendants will produce such relevant, responsive,
non-privileged documents, to the extent they exist and to the extent they have not already been
produced, as necessary to respond to this Request.” Following Defendants’ logic, Defendants
themselves have not identified all categories of responsive documents, across all of Spectrum’s
document requests, that Defendants are withholding based upon its objections (which it is now
asking of Spectrum). Accordingly, Defendants hardly can complain about Spectrum’s responses
that are no different than their own.
      Case 1:18-cv-11386-VSB-KHP Document 266 Filed 05/19/21 Page 7 of 7


Hon. Katharine H. Parker                   May 19, 2021                                Page -7-

Respectfully submitted,

/s/ Neil F. Greenblum                               /s/ Marla R. Butler
_____________________________                       _______________________________
Neil F. Greenblum (pro hac vice)                    Marla R. Butler
P. Branko Pejic (pro hac vice)                      Carl Wesolowski (pro hac vice)
Jeffrey Handelsman (pro hac vice)                   Lauren Hogan (pro hac vice)
Jill M. Browning (pro hac vice)                     THOMPSON HINE LLP
Danielle C. Pfifferling, Esq. (pro hac vice)
GREENBLUM & BERNSTEIN, P.L.C.                       Two Alliance Center
1950 Roland Clarke Place                            3560 Lenox Road NE, Suite 1600
Reston, Virginia 20191                              Atlanta, Georgia 30326
Phone: (703) 716-1191                               Tel.: (404) 541-2900
Fax: (703) 716-1180                                 Fax: (404) 541-2905
ngreenblum@gbpatent.com                             Marla.Butler@ThompsonHine.com
bpejic@gbpatent.com                                 Carl.Wesolowski@ThompsonHine.com
jhandelsman@gbpatent.com                            Lauren.Hogan@ThompsonHine.com
jbrowning@gbpatent.com
dpfifferling@gbpatent.com

Gregory D. Miller, Esq.                             Jesse Jenike-Godshalk (pro hac vice)
RIVKIN RADLER LLP                                   312 Walnut Street, Suite 2000
25 Main Street, Suite 501                           Cincinnati, Ohio 45202
Court Plaza North                                   Tel.: (513) 352-6700
Hackensack, NJ 07601-7082                           Fax: (513) 241-4771
(201) 287-2460                                      Jesse.Godshalk@ThompsonHine.com
Gregory.Miller@rivkin.com
                                                    Brian Lanciault
Attorneys for Plaintiff                             335 Madison Avenue, 12th Floor
Spectrum Dynamics Medical Limited                   New York, New York 10017
                                                    Tel.: (212) 344-5680
                                                    Fax: (212) 344-6101
                                                    Brian.Lanciault@ThompsonHine.com

                                                    Attorneys for Defendants
                                                    General Electric Company, GE Healthcare,
                                                    Inc., GE Medical Systems Israel Ltd., Jean-
                                                    Paul Bouhnik, Sergio Steinfeld, Arie Eshco,
                                                    Nathan Hermony, and Non-Party Yaron
                                                    Hefetz


cc: All counsel of record (via ECF)

{J734902 04808888.DOCX}
